Citation Nr: 1234439	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  04-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 60 percent for neurodermatitis also diagnosed as lichen simplex chronicus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from May 1970 to August 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 30 percent for neurodermatitis, also diagnosed as lichen simplex chronicus (LSC).  

In December 2006, the Board in part denied a rating in excess of 30 percent for neurodermatitis.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2007, the Court vacated the decision and remanded the appeal for compliance with the instructions of a Joint Motion for Remand.  In June 2008, the Board remanded the appeal for further development.  

In March 2009, the RO granted an increased rating of 60 percent for neurodermatitis, effective in July 2007.   In September 2009, the Board granted an increased rating of 60 percent but not higher for the entire period of time covered by the appeal and remanded the appeal for consideration of a higher extraschedular rating under 38 C.F.R. § 3.321 (2011).  The Veteran appealed the assigned schedular rating to the Court.  In June 2010, the Court vacated that portion of the decision and remanded the appeal for compliance with a Joint Motion for Remand.  In April 2011, the Board remanded the appeal for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran's neurodermatitis or LSC is manifested by itchy, painful, weeping, and bleeding macules that occupy 50 percent of the body area during flare-ups.  The affected areas include the extremities, chest, back, and abdomen with a small number of scars on the neck.  The symptoms are aggravated during periods of emotional stress.  There are no disfiguring characteristics of the head, face, or neck.  

2.  The Veteran treats the skin disorder with topical creams, ointments, and powders, and with systemic antihistamine, anti-anxiety, and anti-depressive medications.  There are no systemic manifestations such as fever, weight loss, or hypoproteinemia.   


CONCLUSION OF LAW

The criteria for a schedular or extraschedular rating in excess of 60 percent for neurodermatitis have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7817 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

For increased-compensation claims, VA must notify the claimant that the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In February 2003, the RO provided a notice that did not meet all the requirements.  The notice informed the Veteran of his and VA's respective responsibilities to obtain relevant evidence of a worsening disability.  The notice did not provide general notice of the rating criteria, the types of evidence that would be considered or request the effect on the Veteran's employment.  After the initial decision on the claim in October 2007, the RO provided general notice of the method for assigning a rating and effective date, requested the effect of the increased disability on employment, and provided the criteria for assignment of a TDIU.  During the pendency of the appeal, the Veteran submitted several written statements and records of private treatment that indicated he had actual knowledge of the criteria to establish a higher and total rating as he addressed the functional incapacities imposed by his disorder.  Therefore, the Board concludes that the timing and content errors of the notices were not prejudicial to the Veteran.  

In addition, VA has obtained all relevant, identified, and available evidence including records of the award of disability benefits by the Social Security Administration (SSA) and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Navy interior communications electrician including a partial tour of duty aboard a submarine.  The Veteran was diagnosed with neurodermatitis in service that was disqualifying for submarine duty.  The Veteran was placed on shore duty for the remainder of his obligated service and received an honorable discharge with disability severance pay.  The Veteran was granted service connection for neurodermatitis and  a 10 percent rating, effective the day following discharge from service, a 30 percent rating effective in April 1975, a 60 percent rating effective in July 2007, and a total rating based on individual unemployability, effective in August 2007.  He contends that his neurodermatitis, also diagnosed as LSC is more severe than is contemplated by the schedular 60 percent rating and TDIU. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Neurodermatitis is a diagnosis for various types of eczema presumed to be cutaneous responses to prolonged scratching, rubbing, or pinching to relieve pruritus; there may be polymorphic lesions at the same or different times.  Some authorities consider this a psychogenic disorder.  See Dorland's Illustrated Medical Dictionary 1283 (31st ed. 2007). 

A 60 percent rating for dermatitis or eczema requires more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

A 60 percent rating is warranted for exfoliative dermatitis with generalized involvement of the skin without systemic manifestations that required constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy during the past 12-month period.  A 100 percent rating is warranted for exfoliative dermatitis with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia) that required constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7817.

Infections of the skin not listed elsewhere in the rating criteria including bacterial, fungal, viral, treponemal, and parasitic diseases are rated as disfigurement of the head, face, or neck, scars, or dermatitis depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.  As there is no credible medical evidence of disfigurement of the head and face and only minimal scarring on the neck, those criteria are not applicable in this case.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2002, 2011). 

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (Sep. 23, 2008).   The revisions did not affect the criteria in Diagnostic Code 7806 or 7817.  

The RO received the Veteran's claim for an increased rating in February 2003. 

Throughout the period of time covered by this appeal, the Veteran received outpatient primary, dermatology, and mental health care at VA clinics.  The Veteran also received care from a university clinic dermatologist and from a private psychopharmacologist, Dr. L.A.D., the latter through June 2011.  Records of this treatment have been associated with the claims file.  The Veteran has been diagnosed with, and received treatment for, posttraumatic stress disorder, anxiety, and depression that are not service-connected disabilities.  

In January 2002, a VA psychiatrist noted that the Veteran had no rash while using certain anti-anxiety and anti-depression medications but experienced a flare-up when switched to a different medication.  In September 2002, the psychiatrist noted that the rash increased in severity whenever the Veteran experienced stress and anxiety.  The psychiatrist noted that the stress did not cause the rash, but contributed to the increased severity during a flare-up.  The Veteran reported to the dermatologist that the stress was a result of his PTSD.  Throughout the period of the appeal, attending physicians prescribed many different topical medications including corticosteroids.  Systemic medications were antihistamines, anti-anxiety, and anti-depressive medications.  Clinicians noted outbreaks on the extremities, back, chest, abdomen, and buttocks but not on the face or neck.  The Veteran reported that none of the medications were effective.  

In March 2003, a VA physician noted the Veteran's report that the skin rash was raw and painful and became more severe with stress.  The rash was noted on the legs, buttocks, and left arm with raised red coalesced macules.  A color photograph was obtained and associated with the claims file, but the physician noted that the photograph understated the appearance of the rash.  The physician did not estimate the percentage of affected skin area at that time.  In May 2003, the university dermatologist noted the Veteran's reports of a recent flare-up that required him to stop working for a few days.  He had significant pruritis, and medication had no significant effect.  On examination, there were several areas of lichenified plaques located in the left arm, right thigh, and buttocks.  In a July 2003 statement, the physician who performed the examination in March 2003 noted that the Veteran had neurodermatitis involving 20 percent of the body surface.  He was presently on medication consisting of topical and oral antihistamine medications.  

In August 2003, the RO denied a rating in excess of 30 percent because the treatment records showed an affected area less than 40 percent of the body and because the systemic medications were not used nearly continuously and were not corticosteroids or immunosuppressants.  In December 2006, the Board also denied a rating in excess of 30 percent for the same reasons and declined to refer the claim for extraschedular consideration.  The Board noted the Veteran's reports of occasional lost time at work but also noted that he remained employed performing his regular duties.  In October 2007, the Court vacated the decision and remanded the appeal for compliance with a Joint Motion for Remand.  The parties to the Joint Motion noted that the March 2003 examination was not performed during a period of a flare-up that would have shown the disease in a more incapacitating state.  In June 2008, the Board remanded the appeal in part to obtain an examination during a flare-up.  

VA treatment notes show that in February 2004 the Veteran reported that the condition was overall in stable state, not worse, but minimally improved.  At that time lesions were present in the right upper extremity, and dorsal hands, left elbow, sacrum, right abdomen with lichenified plaques/ superficial erosions.  The Veteran was on medication.  In April 2004, the condition involved both upper arms and both thighs.  In August, 2004, the condition involved the right upper extremity, dorsal hands, left elbow, sacrum, and left chest.  The Veteran reported on several occasions that he did not always use the systemic antihistamine, anxiety, and depression medications as they caused excess fatigue and drowsiness that interfered with his performance at work.  

In October 2006, the disease involved the left upper arm, right upper thigh, and buttocks.  In January 2007, the disease involved the right and left upper arms, right and left thighs.  VA treatment notes in June 2007 show that the disease involved the right and left outer upper thigh, right and left upper arm, groin and buttocks.  Later that month the involvement included the upper medial arms, gluteal cleft, legs, abdomen, and lateral upper legs.  There were no lesions on the elbows, knees, or scalp.

VA outpatient clinic records from June to September 2007 showed that the Veteran experienced a prolonged flare-up with severe scaling and itching on the arms, buttocks, gluteal cleft, abdomen, thighs and lateral upper legs.  There were no lesions on the elbows, knees, feet, hands, genitals, or scalp.

In an August 2007 statement, Dr. L.A.D., a psychopharmacologist, noted that he provided medical care for the Veteran.  Dr. L.A.D noted that the Veteran suffered from severe, neurodermatitis, which had become increasingly severe over several years.  The physician noted that the Veteran experienced severe chronic burning pain and pruritis over much of his body; with lesions preventing the Veteran from being able to walk without increasing pain to intolerable levels.  The Veteran had failed multiple treatment trials.  The condition was chronic and increasing in severity.  The prognosis for recovery was poor; the condition was not expected to improve significantly.  The physician concluded that the symptoms caused the Veteran to be totally and permanently disabled.   

In a September 2007 statement, a VA treating physician noted that the skin disease resulted in severe itching and burning over most of his body, and that the condition had worsened in recent years.  The disease caused significant discomfort and prevented the Veteran from being able to walk or frequently change position.  The Veteran was on medication making the outbreaks more tolerable, although the medication caused excess sedation, fatigue, and impaired concentration.  The physician concluded that the prognosis was poor for improvement or recovery; and that the Veteran was totally and permanently disabled. 

The Veteran submitted several documents showing his work history, most recently as a building maintenance and systems operating technician at a VA Medical Center.  The Veteran reported that he missed approximately six work days per year because of the skin disorder from 2000 to 2006 and approximately fourteen days in the first eight months of 2007 because of the skin disorder.  The Veteran ceased full time work on August 22, 2007.  SSA awarded disability benefits effective that date for the skin disorder.  

In a September 2008 statement, Dr. L.A.D. noted that the Veteran had limited mobility as a result of neurodermatitis affecting his groin and buttocks.  He was unable to ambulate without pain and had to limit driving an automobile because of pain from the rash scarring covering both legs and upper arms, back and shoulders.

In September 2008, a VA physician noted a review of the claims file that showed a history of lichen simplex/neurodermatitis, which was constant and involved severe itching and burning.  The Veteran reported constant buttocks involvement with an inability to sit and painful walking.  He reported having lost mobility and experienced weight gain, but he did not have a flare-up.  The Veteran reported that the lesions were extremely painful, burning, and itching.  On examination there were three scattered pink papules on both the scalp and right arm, and multiple lesions on both legs.  There was a large solid plaque along the gluteal folds extending the entire length of the gluteal folds and 8 cm wide on each side.  There was hyperplasia of the epidermis and tiny breaks.  There were scattered circular scars on the right forearm and a linear scar on the left upper arm.  There were two scars on the back of the neck, which were difficult to see.  There were no disfiguring lesions or scars.  The scars were non-adherent, non-tender, and smooth.  There was no loss of functional ability due to scars, and no abnormality of the hair or nails.  The examiner estimated that the condition covered less than 20 percent of the body and less than 10 percent of exposed areas.  The examiner noted that the present condition may not be part of a flare-up.  The diagnosis was lichen simplex chronicus.

A VA progress note in November 2008 shows that erythema and scales were found on the lower legs, shoulders, back, abdomen, neck and chest.  Lichenification was noted on the buttocks, lateral thighs, and gluteal cleft.  There were no lesions on the feet, hands, palms, soles, genitals, face, or scalp.  There were no nail changes.  The treatment provider estimated the total involvement of approximately 50 percent of the body skin area.

In March 2009, the RO granted an increased rating of 60 percent, the highest schedular rating under Diagnostic Code 7806, effective July 25, 2007.  

In a June 2009 statement, Dr. L.A.D. noted that the Veteran experienced severe chronic burning pain and pruritis over much of his body; and that the lesions prevented him from being able to walk without intolerable pain.  The Veteran failed multiple treatment trials and had been maintained on systemic therapy for many years without significant improvement.  The physician considered the condition chronic and increasing in severity.  The prognosis for recovery was poor, and the physician did not expect the condition to improve significantly.  The physician concluded that the skin disease rendered the Veteran unemployable due to the symptoms and side effects of the required medications.

In September 2009, the Board granted an increased rating of 60 percent, the highest schedular rating available, under Diagnostic Code 7806 for the entire period of time covered by the appeal.  The Board noted the report by Dr. L.A.D. of the use of "systemic therapy for many years."  The Board concluded that the alternative criteria of a disease affecting more than 40 percent of the total body area had been met for the entire period of the appeal.  As such, further discussion of the use of systemic therapy and whether the antihistamine, anxiety, and depression medications met the criteria of constant or near constant systemic therapy "such as corticosteroids or other and immunosuppressive drugs" over the last twelve months was not necessary or relevant.  The Board determined that a separate or alternative rating under Diagnostic Code 7800 was not warranted because there was no disfiguration of the head, face or neck and only a few scars on the back of the neck.  The Board further determined that a total rating under Diagnostic Code 7817 was not warranted.  Although there was general involvement of the skin, there was no credible lay or medical evidence of systemic manifestations such as fever, weight loss, and hypoproteinemia.  Finally, the Board acknowledged the impact of the disability on employment and remanded the appeal for consideration of an extraschedular rating for the disorder under 38 C.F.R. § 3.321 and for TDIU under 38 U.S.C.A. § 4.16. 

In September 2009, the RO granted a TDIU, effective in October 2007, and in April 2010, granted an earlier effective date for TDIU on August 22, 2007, the day the Veteran reported that he ceased full time work.  In June 2010, the Director, Compensation and Pension service denied an extraschedular rating for neurodermatitis concluding that the rating criteria adequately contemplated the Veteran's symptoms and that the TDIU adequately compensated the Veteran for his unemployability. 

In May 2010, the North Carolina Medical Board suspended Dr. L.A.D.'s medical license indefinitely because of substandard medical care.  Publically available medical board documents showed improper management of medications for many patients who were not identified. 

In June 2010, the Court vacated that portion of the Board's decision that denied an increased schedular rating in excess of 60 percent for neurodermatitis and directed compliance with the instructions of a Joint Motion for Remand.  In two sentences of analysis, the parties concluded that the Board did not provide adequate reasons and bases for a finding that the Veteran did not receive systemic therapy for his disorder as was reported by Dr. L.A.D.  The parties did not indicate where this finding was made in the Board decision.  The fact is that the Board made no such finding.  The parties did not explain how a discussion of systemic therapy was relevant in view of the grant of benefits under the Diagnostic Code that contains this criteria, or why the Board's decision on the ultimate rating was final in view of its remand for extraschedular consideration for a higher rating.  The parties did not acknowledge the suspension of the medical license of the physician who provided the reports on which the parties relied, a fact that was known or should have been known by the Veteran and his Court representative.  The Board does not understand how the legal analysis by the parties to the JMR was complete, accurate, or meritorious.  

Nevertheless, the Board has no discretion and must comply with the Court's order granting the parties' Joint Motion for Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  In April 2011, the Board remanded the appeal in part to obtain an additional VA examination to determine whether the Veteran displayed systemic manifestations (as contemplated in the total schedular rating under Diagnostic Code 7817) since the most recent examination of record.  

The RO requested that the Veteran submit any additional private treatment records.  None were received.  Additional VA outpatient records were obtained and associated with the claims file.  The Veteran continued to experience flare-ups primarily in the spring and fall seasons and with emotional stress from PTSD.  Clinicians continued to estimate the affected body area during flare-ups as 40 percent.  The Veteran was prescribed oral antihistamines to relieve itching, but he reported that he did not always use them because they interfered with his already limited automobile driving.  He reported that he was the driver in a motor vehicle accident in April 2011 because he blacked-out while driving.  He had not taken the antihistamines but was taking other medications prescribed by Dr. L.A.D.  The Veteran also reported that he acquired a horse and was taking riding lessons notwithstanding the rash on his legs and buttocks.  

In June 2011, a VA physician noted a review of the claims file and continued frequent flare-ups with itchy rash that was weeping and bleeding because of constant scratching.  The rash was present on the lower legs, forearms, right scalp, lower back, buttocks, neck and chest but not on the face or remainder of the scalp.  The physician estimated the total affected body area of 40 percent.  The Veteran was prescribed and was using three types of topical creams and an oral antihistamine.  The antihistamines and medications for anxiety and depression, when used, were the systemic forms of treatment and were employed to treat PTSD and reduce anxiety and stress that aggravated the skin disorder.  The physician noted no protein abnormalities on a blood test.  Neither this examiner nor any clinicians from January to June 2011 noted any systemic manifestations such as fever or weight loss.  The Veteran was diagnosed as overweight.  

The Board concludes that there has been substantial compliance with the April 2011 remand instructions.  Additional treatment records were obtained and an examination performed.  The examiner described the general involvement of the skin and the medications in use and the results of a protein blood test.  He did not note any fever, weight loss, or other systemic manifestation nor were any such abnormalities noted in additional VA outpatient records.  

The Board concludes that a schedular rating in excess of 60 percent for neurodermatitis is not warranted.  The Veteran has been granted the highest schedular rating under Diagnostic Code 7806.  The Board acknowledges that the Veteran receives systemic therapy in the form of antihistamines and psychiatric medications.  This is contemplated in the 60 percent rating.  The Board need not discuss whether these medications meet the intent of systemic therapy in the Diagnostic Code or whether they were properly prescribed by a physician whose license was revoked as neither is determinative of the allowed rating.  

A total schedular rating under Diagnostic Code 7817 for exfoliate dermatitis is not warranted because the Veteran does not display systemic manifestations such as fever, weight loss, hypoproteinemia or any other systemic symptoms other than the skin lesions.  The Veteran's psychiatric symptoms including anxiety, depression, and symptoms of PTSD aggravate the skin disorder but are not service-connected.  Extraschedular consideration was ordered by the Board and completed by the Director, Compensation and Pension Service.  The Board concurred with the Director's findings as they were consistent with those noted by the Board above.  

In a March 2011 brief, the Veteran's representative before the Board raised the issue of entitlement to an earlier effective date for the award of a TDIU because the record showed that the Veteran missed work for several days because of the disease as early as 2003.  The Board concludes that the TDIU was not warranted prior to August 22, 2007 because the Veteran was working full time.  Occasional absences for treatment of six days per year until 2007, and 14 days in the first eight months of 2007, are insufficient to show an incapacity for all forms of substantially gainful employment.  The record did not show any medical advice to cease his occupation until August 2007 when the Veteran did so.  Full time substantially employment is a clear indication of a capacity for work notwithstanding the discomfort from the skin disorder.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A schedular and extraschedular rating in excess of 60 percent for neurodermatitis is denied.  

____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


